Exhibit 10.14

 

Description of the Cash Bonus Program of SWS Group, Inc.

 

A component of the executive officer compensation program of SWS Group, Inc.
(the “Company”) consists of cash bonuses based on the Company’s fiscal year
consolidated return on equity subject to certain adjustments and individual
business line results. Each individual executive officer’s bonus compensation is
determined using objective measures of business unit performance as well as
subjective measures of the executive officer’s contribution to the Company’s
financial and strategic objectives and the overall consolidated return on
equity. If awarded, bonuses are paid early in the following fiscal year. The
Company’s Compensation Committee believes that basing a portion of an executive
officer’s compensation on performance motivates the executive to perform at the
highest possible level.